 CRESCENT ART LINEN CO , ETC447the employer may choosealsoto employ loudspeakers to similarlyinfluence an election scheduled hours laterThe resulting cacophonywill hardly be an aid to employees in exercising a clear choiceThe use of the sound truck, as the Regional Director I ound, "occur-iing within 24 hours before the election tended to destroy the freedomof choice of the employees and to establish an atmosphere in which afree election could not be held " I agreeEugene Yokell and Bernard Yokell,Copartners,d/b/a CrescentArt Linen Co, and Betsy Ross Needlework, IncandLocal 29,Retail,Wholesale and Department Store Union,AFL-CIOCase No 2-CA-10659Apral 28, 1966DECISION AND ORDEROn February 10, 1966, Trial Examiner Benjamin B Lipton issuedhis Decision in the above-entitled case, finding that the Respondentshad engaged in and were engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that they cease and desist therefrom, and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecisionThereafter, the Respondents filed exceptions to theTrial Examiner's Decision and a brief in support thereofPursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Jenkins]The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committedTherulings are hereby affirmedThe Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial ExaminerWe agree with the Trial Examiner that the balloting was con-ducted "in an atmosphere clearly affected by Respondents' influ-ence "When the Respondent partners learned that the Union wasdistributing handbills, one of the partners, Eugene Yokell, asked theemployees not to sign any cards, to have patience until they foundout something about the Union, and then they would have a meet-ingAt the meeting, just before the balloting, Eugene Yokell statedthat the purpose of the poll was to find out whether the employees158 NLRB No 39 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDwanted the Union to represent them, and if they did, ". . . we hadnothing to talk about, because we would have to talk with the Union."However, "if they didn't, then we could go on with the meeting andsee what our problems were" and find out what was on the employees'minds. In our opinion, these statements clearly induced the employ-ees to believe that if they did not vote for the Union in the Respond-ents' poll, the Respondents would be amenable to bargaining withthem about improvements in their working conditions.After the balloting, Eugene Yokell spoke to the employees concern-ing terms and conditions of employment.Although he told them hecould not promise anything, he indicated that he would see whatcould be done in the future, and that now that all shares had beenpaid to the partners' family, the Respondents could afford to be moreliberal.Subsequently, some of the employee benefits discussed,including a general wage increase, were put into effect.We are satisfied that the polling of the employees was conductednot merely to determine whether the Union represented a majorityof the employees,' but instead was utilized by the Respondents toinduce the employees not'to join the Union so that the Respondentscould bargain directly with the employees.This activity occurredafter the Union made'its majority claim, requested recognition, andindicated that an election petition would be filed.The petition was,in fact, filed on the very day Respondents held their meeting withthe employees.Thus, the Respondents, by polling the employees in an atmosphereaffected by its implied promises, by negotiating with the employeeswhen a question of representation was pending, by inducing theemployees not to join the Uiiion by imploying that they would begranted increased benefits, ciid by subsequently granting such bene-fits, violated Section 8(a) (1) of the Act which prohibits an employerfrom interfering with or coercing its employees in their rights toself-organization, to form, join, or assist labor organizations, and tobargain collectively through representatives of their own choosing 2[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Amend paragraph 1(b) as follows:P (b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the right guaranteed3We need not determine whether the poll would have violated Section 8(a) (1) if Re-spondents had simply used the results as a grounds for rejecting the Union's demand forrecognition.Respondents,as indicated above,did much more;they proceeded to engagein what amounted to bargaining directly with the employees, notwithstanding the existenceof an unresolved question concerning the representation of its employees by a labororganization.2 SeeN.L.R.B. v. Exchange Parts Company,375 U S. 405 ; see, also,C.L Frank, Inc.,149 NLRB 350;Medo Photo Supply Corporation v. N.L.R.B.,321 U.S 678 CRESCENTART LINEN CO, ETC449in Section 7 of the Act, except to the extent that such right may beaffected by an agreement requiring membership in t liboi orga-nization as a condition of employment, 'is authoiized in Section8(a) (3) of the Act, as modified by the Labor-Mi.nage,nent Repott-ing and Disclousre Act of 1959 "[2Add the following to the second paragraph of the noticeexcept to the extent that such right may be affected by an agi ee-ment requiring membership in a labor organization as a con-dition of employment, as authorized in Section 8('t) (3) of theAct, as modified by the Labor-Management Repoiting and Dis-closure Act of 1959 ]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEA hearing was held before Trial Examiner Benjamin B Lipton in this proceedingon October 11, 1965,1 in New York, New York, based upon a complaint issued bythe General Counsel 2 that Respondents engaged in violations of Section 8 (a) (1) ofthe ActAll parties were represented at the hearing and were afforded full oppor-tunity to present relevant evidence and argue orally on the recordBriefs filed byGeneral Counsel and Respondents have been duly consideredUpon the entire record in the case, and from my observation of the demeanor ofthe witnesses, I make the followingFINDINGS OF FACTITHE BUSINESS OF RESPONDENTSCrescent Art Linen Co, Inc, is a trade name under which the business is con-ducted by a copartnership, composed of the brothers Eugene and Bernard YokellBetsy Ross Needlework, Inc, is a corporation under New York lawsRespondentsoperate both companies as a single integrated business enterprise, with commonownership and management, and a common labor policy affecting the employeesAt the one location in New York City, Respondents are engaged in the manufacture,sale, and distribution of art needlework, decorative linens, and related productsDuring the year precedingissuanceof the complaint, Respondents had a direct inflowin interstate commerce of goods and materials valued in an excess of $50,000, anda direct outflow of interstate commerce of products valued in an excess of $50,000Respondents admit, and I find, that they are engaged in commerce withinthe mean-ing of the ActIITHE LABOR ORGANIZATIONINVOLVEDLocal 29, Retail, Wholesale and Department Store Union, AFL-( 10, herein calledthe Union,is a labor organizationwithin themeaningof the ActIIITHE UNFAIR LABOR PRACTICESA Essential issuesThe General Counsel alleges, in substance,that upon the inception of the organiz-ing campaign,Respondents undertook a course of coercive action to thwart theUnion-by warning and directing employees to refrain from supporting the Union,threatening them with reprisals,including closure and removal of the business,interrogating and polling them concerning their union desires, promising them cer-'All dates are in 1965 unless otherwise specified2 The original charge was filed by the Union on June 10 and seis ed upon Respondentson June 15Thereafter, amended charges were filed respectively on July 13 and 28TheGeneral Counsel s complaint was issued on July 29221-731-67-vol 158-30 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDtain improvements in their working conditions;and thereafter granting them suchimprovements,including general wage increases.Respondents deny the allegedunfair labor practices,and defend principally on the grounds that various benefitswere effected in accordance with established custom and past practice,and notbecauseof antiunion reasons.B. Relevant evidenceDuring the first week in April, Eugene Yokell observed the distribution of hand-bills by the Union at the street level of the loft building in which Respondents werelocated.3A copy of the handbill was left by an employee on Bernard Yokell's desk.Thereafter, Eugene Yokell spoke to the employees while they were having lunch.He asked them"not to do anything,not to sign any cards,to have patience for acouple of days [or not more than a week] until we find out something about thisunion . . . we would have a meeting and talk things over." On Friday, April 9,Yokell told the employees there would be a meeting right after work on April 12and he would supply sandwiches.About 8:30 a.m., April 12, on his way to work,he was approached by Joel Pave, president of the Union. In the conversation thatfollowed, Pave claimed majority representation and requested that Respondents signa contract.Yokell expressed doubt of the Union'smajority and declined to recog-nize the Union.He testified that Pave mentioned"something about filing a petitionbut he didn't say just when." 4At 4 p.m. on April 12, the employees were asked for their particular food orders,e.g., sandwiches,beverages,and potatoes,which were sent for and paid by Respond-ents.5After workat 5 p.m., time was taken to consume the food.Preparatory toballoting by the Respondents,the employees were congregated at the center of theloft near the machines and tables.The doors at the elevator lobby were locked,assertedly for safety reasons.Previously,some four or five employees had departedfrom the shop, though Yokell had tried to persuade them to stay.Also present, inaddition to Eugene and BernardYokell,were a supervisory salesman, a productionsupervisor,and two officeclericals.Eugene Yokell explained in advance the purpose of the poll:If the employeeswanted the Union to represent them, "then we had nothing to talk about,becausewe would have to talk with the union.If they didn't,we could go on with the meet-ing and see what our problems were,if any ...," and "to find out what they hadin their minds."About 5:15 p.m., Yokell personally distributed to each employee a form of ballot,earlier prepared by Respondents,which read:IWANT A UNIONTO REPRESENT ME________I DO NOT WANT A UNION TOREPRESENT ME________A corrugated box was stationed for deposit of the votes.During the balloting, theYokellbrothers and the production supervisor walked about 20 yards away fromthe general area.Upon Yokell'srequest,the ballots were counted.The resultsreported were 13 votes for and 23 votes against the Union.°Thereafter,for 45 minutes Eugene Yokell spoke to the employees concerningterms and conditions of employment.He read and commented upon each of thebenefits stated in the Union'shandbill,7 and answered questions of employees asthey came up.He told them he could not promise anything,but he would listen,give-it some thought,and see what could be done in the future.After they werediscussed,Yokellwrote down on a sheet.of paper certain items as matters "to con-sider,"viz:"Good Friday" (as an additional holiday); "Raises on prices" (as anincrease in wages); "2nd week after 5 years"(as an additional week's vacation);"hospitalization after 1year" (as improved coverage of paid health insurance). In3 Respondents occupied the 8th floor, and also used. part of 11th floor for storage.4 On the same day, at 4: 05 p.m , the petition for a Board election was filed by the Union,-in Case No.2-RC-13952(still pending).5 The last time food was supplied by Respondents was Christmas 1964 when"cookies,candles and a couple of drinks" were provided.Otherwise,during Saturday work theCompany "onlyoccasionally"would bring In buns and coffee.6 Respondents retained possession of the ballots.-7 The handbill listed and discussed as "Benefits Under Our Contract"-about 18 items,including 10 paid holidays;paid vacations;25 minutes off each day ; overtime pay ; sever-ance pay ; seniority ; grievance procedure;life insurance;hospitalization insurance ; dis-ability pay, pension plan. CRESCENT ART LINEN CO., ETC.451his testimony, Yokell briefly described the discussion on some of the subjects.Hehad indicated that the employees were already getting 9 paid holidays as comparedwith the 10 holidays stated by the Union.A request was made by employees forGood Friday as an added holiday .8 Concerning vacations, Yokell related the pres-ent company policy ofgranting1week for regular employees.Regardinghospitali-zation insurance, the practice was for Respondent to pay only for the "older people."Employees requested that it be made a "standard rule." Some of the employeesasked about araise,which they said "had not been given in along time."On coffeebreaks, Yokell indicated a coffee machine was provided, and the employees have notbeen stopped from getting coffee whenever they pleased.During the meeting, various other remarks were made by Yokell: If the Union'sdemands were too high, Respondents would have to raise sale prices and cut outmany of the lower-priced items.He knew of several firms, involved with a particu-lar local union, which havesincegone out of business .9 -He told the employees thatthe lease on Respondents' premises would expire on February 1, 1966, and has notbeen renewed.1°Union dues would range from $1 to $6a month and initiation feesfrom $10 to $15, and as high as $40.11 This was not the right union for the employ-ees because it was a department store union; if they lost their jobs, the Union couldnot get them a job elsewhere, in shops withsewing machines.The business hadbeen bequeathed to the Yokell brothers in 1961, except that shares had to be paidto three other children; the last payment on these shares was made in February,and "we can now afford to be more liberal." 12 'Subsequently, certain employee benefits were put into effect 13Within a few days,Good Friday (falling on April 16)was givenas a paid holiday to those employeeswho took off that day.14 As of July 4, a second week of paid vacations was accordedto employees having tenure of at least 5 years.15About August 1, general wageincreases were granted to all employees.16-8 The question was raised in the context of the existing practice to pay employees fortime off during the Jewish holiday, Yom Kippur.8 Yokell testified that these firms were drygoods wholesalers,not in the same trade asRespondents.He preferred not to identify them"because some parts of them are back inbusiness and [he] wouldn't want them to get hurt .. . .10He was not sure whether he discussed with some of the employees at or immediatelyafter the meeting of April 12 the subject of moving from the premises.He explained thatevery year, about April, the talk comes up of moving for the next season because of acrowded space problem.However,as he later testified,the season runs from Augustthrough November,and the space problem in April pertained only to storage of goods11 Yokell stated that he had no knowledge of the subject himself,but he obtained theinformation from conversations with different people that such were the fees "for a unionof this type."12He testified the shares had been paid off from the operating funds of the business andfrom the personal treasury of the Yokell partners.18 According to Respondents,they received formal notice on April 15 or 16 that an elec-tion petition had been filed onApril12, and later,a few days after June 10, that theholding of an election was scheduled.,.14The effect was to provide an additional holiday for all employees,either on Good Fri-day or on Yom Kippur.11 Yokell stated that "a couple of years back" several of the "older" girls asked for theextra week's vacation.When they again made the request last year, he told them, "Well,we'll see what we can do for next year"-which he characterized in his testimony as a"half-promise."-"These were the first acrossthe-board increases since 1946.Time workers received$2 to $5 per week, and piecework rates were generally raised by 5 percent. -Yokell testi-fied that "ordinarily," Respondents would go over the pay of employees about March orApril of each year and "give some increases out as. we feel they deserve or length oftime."When pieceworkers complained that they did not "make out as well" on certainrates,Respondents would give selective increases on certain items. In April 1965, nowage action was taken because Respondents "understood" they were not allowed to do so"due to the union activities." In early July, Yokell mentioned to a Board agent that theemployees were "losing out" because, ordinarily, they would have gotten their increasesearlier in the year.The agent said, "If you have been giving increases before, you cancontinue to do so."Yokell then checked with Respondents' attorney and was advised thathe could give the increases. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDC Concluding findingsLitigated issues are presented of a number of alleged violations of Section 8 (a) (1)On this record, a proper evaluation of the vaiious allegations requires that they beconsidered, not as separate and unrelated events, but as integral parts of a wholepattern of conduct of Respondents in opposition to the UnionThus, as I find, whenPartner Eugene Yokell first learned that the Union was organizing his employees,he immediately embarked upon a course of counteractionHe told the employeesnot to sign cards, to be patient, and he would "talk things over" with them at a meet-ingHe later scheduled a meeting, but piior thereto the Union made its majorityclaim, requested recognition, and indicated that an election petition would be filedAt the meeting on April 12, the employees were polled concerning their desires forunion representationThe balloting was stagedin anatmosphere clearly affected byRespondents' influence and coercion in the form of,inter alia,the food provided,and particularly the inducement conveyed in advance that Respondents would dis-cuss and consider their grievances and improvement of their conditions if they votedagainst the UnionThe employees' participation in the poll was not obtained on avoluntary basis, nor assurance given that no reprisals would result 17Following thenegative results of the balloting, Yokell commented in detail upon the benefits listedon the Union's handbill and upon those specifically requested by employeesAs aconsequence, Yokell emerged with a list of four main items which he had writtendown for considerationIn the course and context of the discussion, Yokell inter-spersed other remarks showing animus towaid the Union, and containing veiledpromises and threatsThereafter, three of the items on his li,t were brought tofruition, I e, improvement in holidays, vacations, and wagesThe first such improve-ment, involving Good Friday, was effected within a week of the April 12 meetingThe grounds upon which Respondents defend the institution of the various benefitslack support or legal justificationNo basis was shown to establish any advancecommitment, or any pattern by which the employees could re isonably rely uponreceiving these benefits at the time they were granted, or at any timeThe evidenceof the Respondents' ` custom and practice" reveals only the ordinary experience ofany multiemployee enterprise which is constantly engaged in some sort of review ofemployee wages and conditions 18Nor were Respondents' legally privileged ingranting the general wage raises by reason of the advice received from the Boardagent 19 and from its own attorney In actual effect, the Board agent merely statedin broad terms the existing rule, the responsibility for its interpretation and applica-tion was solely that of Respondents, having the aid of their own counselIt is clear and of significance that the benefits granted were related to and sub-stantially fulfilled the earlier promises which, I find, were made at the April 12meeting 20 Such evidence, and the record generally, well demonstrates that Respond-ents' purpose was to undermine the Union's support among the employees 21Accordingly,it isconcluded that Respondents violated Section 8(a)(1) by thefollowing acts and conduct, considered severally and collectivelyRestrainingemployees from signing union cards, polling employees concerning their union senti-ments in a coercive atmosphere, threatening removal of the plant, promising "moreliberal" availability of funds for improvement of conditions, promising specifiedbenefits, and thereafter fulfilling the promises by granting benefits of an additionalpaid holiday, an added weeks vacation after 5 years, and general wage increasesIVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above, occurring in connec-tion with the operations of Respondents described in section I, above, have a close,17 Plains Cooperative Oil Mill154 NLRB 1003RohlikInc145 NLRB 1236Fi ankSulliian and Company,133 NLRB 726is EgModern Plating Corporation,150 NLRB 1150Western Saw Manufaetui cis Inc155 NLRB 1323Seneca Plastics incorporated149 NLRB 32019The advice of a Board agent is not tantamount to a commitment and does notoperateto estop the Board or the General CounselZimmox Coal Company140 NLRB 1229 Theprinciples of equitable estoppel may not be applied to deprive the public ofthe statutesprotection because of any mistaken act of a public officialSilver BakeryIne130 11LRB42120 SeeGorbea Perez & Morell S en Co133 NLRB 36221 CL Frank149 NLRB 350,Herman Equipment ManufacturingCompany Inc156NLRB 716 CRESCENT ARP LINEN CO, ETC453intimate, and substantial relation to trade, traffic, and commerce among the se-veralStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerceV THE REMEDYHaving found that Respondents engaged in certain unfair labor practices, I willrecommend that they cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the ActUpon the basis of the foregoing findings of fact and upon the entire record of thecase I make the followingCONCLUSIONS OF LAWIRespondents are engaged in commerce within the meaning of Section 2(6) and(7) of the Act2The Union is a labor organization within the meaning of Section 2(5) of theAct3By interfering with, restraining, and coercing employees in the exercise of rightsguaranteed in Section 7 of the Act, Respondents have engaged in and are engagingin unfair labor practices within in the meaning of Section 8(a) (1) of the Act4fhe aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the ActRECOMMENDED ORDERUponthe basis of the above findings of fact and conclusions of law, and upon theentire record in the case, I will recommend that the Respondents,Eugene Yokelland BernardYokell,Copartners,d/b/a CrescentArt Linen Co,and Betsy RossNeedlework,Inc, New York, NewYork,their agents, successors,and assigns, shall1Cease and desist from(a)Coercively interrogating and polling employees concerning their union senti-ments, restraining them from signing union cards, threatening thi in with plantremoval or other reprisals,promising them benefits,or granting them wage increasesor other improved conditions of work-to discourage their membership,support, oractivities in a labor organization(b) In any like or related manner interfering with, restraining or coercingemployees in the exercise of the rights guaranteed in Section7 of the ct2Takethe following affirmative action designed to effectuate the policies of theAct(a) Post at theirNew York, New York,plant,copies of the attached noticemarked"Appendix"22Copies of said notice,to be furnished by the Regional Direc-tor for Region 2, shall, upon being duly signed by Respondents,be posted by itimmediately upon receipt thereof, and be maintained by them for 60 consecutivedays thereafter,in conspicuous places, including all places where notices to employ-ees are customarily postedReasonable steps shall be taken by Pespondents toinsure that said notices are not altered,defaced,or covered by any other material(b)Notifythe Regional Director for Region 2, in writing, within 20 days fromreceipt of this Decision,what steps Respondents have taken to comply herewith 2322 In the event that this Recommended Order be adopted by the Board the words "aDecision and Order" shallbe substituted for the words "the Recommended Order of aTrial Examiner" in the noticeIn the further event that the Board s Order be enforcedby a decree of a United States Court of Appeals the words "a decree of the United StatesCourt of Appeals, Enforcing an Order' shall be substituted for the words 'a Decisionand Order '23 In the event that this Recommended Order be adopted by the Board this provisionshall be modified to read "Notify said Regional Director in writing within 10 days fromthe date of this Order, what steps the Respondents have taken to comply herewith 'APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Nation rl Labor Rela-tions Act,as amended,we hereby notify our employees thatWE WILLNOT coercively interrogate or poll our employees concerning theirunion sentiments,restrain them from signing union cards, threaten them with 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant removal or any other reprisal;promise them benefits; or grant them wageincreases or other improved conditions of work,to discourage their member-ship, support or activities in Local 29,Retail,Wholesale and Department StoreUnion,AFL-CIO, orany other labor organization.WE WILL NOT in any like or related manner interfere with,restrain,or coerceour employees in the exercise of the right to self-organization,to form labororganizations,to join or assist Local 29, Retail, Wholesale and DepartmentStore Union,AFL-CIO,or any other labor organization,to bargain collectivelythrough representatives of their own choosing,or to engage in any other con-certed activities for the purpose of collective bargaining or other mutual aid orprotection,or to refrain from any and all such activities.Dated-------------------By-------------------------------------------(Representative)(Title)EUGENE YOKELL AND BERNARD YOKELL, COPARTNERS, D/B/ACRESCENT ART LINEN Co., AND BETSY Ross NEEDLE-WORK, INC.,Employer.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, theymay communicate directly with the Board'sRegional Office, FifthFloor, Squibb Building,745 Fifth Avenue, New York, New York,Telephone No.751-5500.C & S Industries,Inc.andUnited Electrical,Radio and MachineWorkers of America,(UE), Local 1114.CasesNos. 13-CA-6784 and 13-CA-6863.April 28,1966DECISION AND ORDEROn July 20,1965,Trial Examiner John P. von Rohr issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practices,and recommendingthat it cease and desist therefrom and take cer-tain affirmative action,as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondent filed exceptions to the TrialExaminer'sDecision and a supporting brief.The General Counselfiledan answeringbrief to Respondent's exceptions.The National Labor Relations Board has reviewed the rulings ofthe TrialExaminermade at the hearing and finds that no prejudicialerror wascommitted.The rulings are hereby affirmed.The Boardhas considered the Trial Examiner's Decision, the exceptions, briefs,and the entire record in this case, and hereby adopts the findings, con-clusions,and recommendations of the Trial Examiner, with thefollowing additions and modifications.As described more fully in the Trial Examiner's Decision, theUnion hasbeen the certifiedbargaining representative of theRespondent's employee-,sinceApril 1, 1963, and its current collective-bargainingagreementwith the Respondent is effective from July 22,158 NLRB No. 43.